DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed over the prior art(s) of record.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Fisher teaches “A system, and method for operating a system, are provided for tracking puts and takes of inventory items by subjects, such as persons, in an area of real space using image processing. This function of tracking puts and takes by image processing presents a complex problem of computer engineering, relating to the type of image data to be processed, what processing of the image data to perform, and how to determine actions from the image data with high reliability. The system described herein can perform these functions using only images from cameras disposed overhead in the real space, so that no retrofitting of store shelves and floor space with sensors and the like is required for deployment in a given setting (Fig. 1, col. 1 line 66 – col. 2 line 12).”  Fisher further teaches “In one embodiment, each image recognition engine 112a, 112b, and 112n is implemented as a deep learning algorithm such as a convolutional neural network (abbreviated CNN). In such an embodiment, the CNN is trained using a training database 150 (col. 5 lines 60-65).”  Fisher further teaches “The tracking engine 110 uses logic to identify groups or sets of candidate joints having coordinates in real space as subjects in the real space (col. 6 lines 42-44).”  Fisher also teaches “In external calibration, the external camera parameters are calibrated in order to generate mapping parameters for translating the 2D image 
In addition, Landau teaches “The method 216 then proceeds to procedure 228 where the control unit 18 displays a list of the objects 14 assigned to the user 13a, 13 whose associated user identification device 16a, 16 is cradled in the control unit 18. The user 13a, 13 may confirm or edit the list of objects 14. In one embodiment, if the check out or return process is interrupted before the user 13a, 13 can confirm the list of objects 14, the entire process may be voided and the user may be required to start the checking out/returning process again. After the user 13a, 13 has confirmed or edited the list of objects 14, the method 216 proceeds to procedure 230 where the associations between the objects 14 and the user 13a, 13 are confirmed and stored in the memory 28 of the control unit 18. The method 216 proceeds to procedure 232 where the user 13a, 13 may further interact with the control unit 18 or the user identification device 16, 16a may be removed from the control unit 18 (Fig. 16, par. 0100).” 
Furthermore, Solem teaches “Such a system may include at least one image acquisition device 601 or any other device or unit for obtaining a representation of the object 607, a computational device 400, 603 as described above, and some type of responsive equipment such as e.g. the industrial process equipment or the security process equipment described above. At image acquisition device 601 is used for acquiring one or more images (or 2D representation) which are transferred 602 to the computational device 603 for analysis and verification and/or identification. The result from this process is transmitted to a control system or display system 604. In the case of a face detection system at least one image of a person is obtained, for instance the face of the person, and the image or images are transmitted to the computational device 603, using any suitable communication means 602 (wired or wireless), for analysis and comparison of the acquired image or images with data obtained from reference measurements for example with known 2D-3D relationships (Fig. 5, par. 0081).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed queuing of the position of the actors in a 3D space in a queue; picking-out check to check that all the passive elements have been picked out by the actors based on the task to be executed; if not all the passive elements have been picked out, an excitation check is executed for each passive element to check whether the passive element is in excitation; if the passive element is in excitation, a collision check is executed to check whether the passive element is in collision with another element; if a passive element is in collision with another element, an alarm signal is transmitted to signaling means; if all the passive elements have been picked out, a deposition check is performed to check whether all the tools have been deposited in their initial position; if not all the tools have been deposited in their initial position within a preset time, an alarm signal is transmitted to the signaling means; after depositing all the tools, a time check is executed to check the execution time of the task; if the execution time of the task is lower than a preset threshold value, the task is considered to be concluded, otherwise an alarm signal is transmitted to the signaling means.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649